DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the legal phraseology “means” and “said” recited throughout.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite a flotation recovery circuit within the preamble and a method of increasing recovery of the metal portion, wherein it is unclear if the steps effected by the stages within the flotation recovery circuit are part of the preamble or not.
Claim 7 and 19 recite the limitation "the water-mineral separation".  There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitation "the desired paramagnetic minerals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “valuable paramagnetic minerals in the recovered process water portion are detected and re-recovered”, wherein it is unclear what “valuable paramagnetic minerals” are referring to as well as how these minerals are detected and re-recovered. 
Claims 2-6, 9-14, 16-18 and 20 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio (WO 2017049259) in view of Ancia (US 2016/0332916). 
Regarding claim 1, Valerio (WO 2017049259) teaches in a flotation recovery circuit for recovery of a metal portion contained in ore (Page 1 lines 16-17); the circuit comprising a grinding stage (Fig. 1 #106), a flotation recovery stage (Fig. 1 #112), and which effects the steps of: 
grinding a predetermined quantity of ore in the grinding stage (Page 3 lines 2-4) where it is ground to a predetermined size (Page 3 lines 7-16) while irrigating the ore with water (Fig. 1 #106 “wet ball mill, Page 3 lines 10-12) thereby to form a ground ore portion (Page 3 lines 17-19); 
conveying the ground ore portion mixed with the recovered process water to the flotation recovery stage (Page 5 lines 1-4); 
applying flotation recovery via the flotation stage to the ground ore portion thereby to extract a recovered metal portion (Page 5 lines 9-10) from a mix of the recovered process water and the ground ore portion (Page 5 lines 1-4); 
returning at least a portion of the recovered process water to the grinding stage (Page 7 lines 4-10); 
and a method of increasing recovery of the metal portion from the predetermined quantity of ore (Page 3 lines 20-22); said method comprising applying a magnetic field (Fig. 1 #110) to the ground ore portion in a magnetic conditioning stage while it is contained in the recovered process water (Page 3 lines 22-23) subsequent to the grinding stage (Fig. 1 #110 subsequent to #106) and prior to the flotation recovery stage (Fig. 1 #110 prior to #112). 
Valerio (WO 2017049259) lacks teaching a dewatering stage and a filter stage, irrigating the ore with water including recovered process water, the recovered process water recovered after the flotation recovery stage from the dewater stage or the filter stage, and wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss.
Ancia (US 2016/0332916) teaches a recovery circuit for recovery of a metal portion contained in ore comprising a dewatering stage and a filter stage (Fig. 2 #28 “dewatering unit”, Paragraph 0058 lines 48-55), wherein the recovered process water (Fig. 2 #36 “recycle water”) is recovered from the dewater stage or the filter stage (Fig. 2 #36 recovered from #28) and reusing the recovered process water within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
Ancia (US 2016/0332916) explains that recovered water and fresh water may be collected together such that the recovered water is used again within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to include a dewatering stage and a filter stage, wherein the recovered process water is recovered from the dewater stage or the filter stage for reusing the process water in the circuit as taught by Ancia (US 2016/0332916), such as irrigating the ore with water including the recovered process water, in order to provide a circuit which requires less fresh water, and is therefore more resourceful. 
Ancia (US 2016/0332916) additionally teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss (Paragraph 0045 lines 1-3). 
Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage of at least 4500 Gauss, as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of at least 4500 Gauss,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 2, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss (Paragraph 0045 lines 1-3). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 4500 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 4500 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 3, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss (Paragraph 0045 lines 1-6). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-1.0 Tesla (5000-10000 Gauss) (Paragraph 0045 lines 1-6) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 5000 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 5000 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss (Paragraph 0045 lines 1-8). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 6000 Gauss to 12000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 6000 Gauss to 12000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein at least a portion of the recovered process water (Fig. 1 process water within “tails” leaving #126) is returned to the grinding stage (Fig. 1 #106) as output from a water-mineral separation process (Fig. 1 #126) subsequent to the flotation stage (Fig. 1 #126 subsequent to #112). 
Regarding claim 6, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein the water-mineral separation process comprises filtration and/or thickening (Fig. 1 #126, Page 4 lines 10-19). 
Regarding claim 7, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein the water-mineral separation process (Fig. 1 #126, Page 4 lines 10-19) is located downstream of the flotation recovery stage and the magnetic conditioning stage (Fig. 1 #126 located downstream of #110 and #112). 
Regarding claim 8, Valerio (WO 2017049259) teaches in a flotation recovery circuit which comprises a grinding stage (Fig. 1 #106), a flotation recovery stage (Fig. 1 #112); the circuit includes the steps of 
the grinding stage wherein a predetermined quantity of ore is ground (Page 3 lines 2-4) to a predetermined size (Page 3 lines 7-16) while irrigating the ore with water (Fig. 1 #106 “wet ball mill, Page 3 lines 10-12) thereby to form a ground ore portion (Page 3 lines 17-19); 
conveying the ground ore portion mixed with the recovered process water to a flotation recovery stage (Page 5 lines 1-4);
applying flotation recovery to the ground ore portion thereby to extract a recovered metal portion (Page 5 lines 9-10) from a mix of the recovered process water and the ground ore portion (Page 5 lines 1-4); 
returning at least a portion of the recovered process water to the grinding stage (Page 7 lines 4-10); 
a method of increasing recovery of the metal portion from the predetermined quantity of ore (Page 3 lines 20-22); said method comprising applying a magnetic field (Fig. 1 #110) to the ground ore portion in a magnetic conditioning stage while it is contained in the recovered process water (Page 3 lines 22-23) subsequent to the grinding stage (Fig. 1 #110 subsequent to #106) and prior to the flotation recovery stage (Fig. 1 #110 prior to #112); 
and the method improving recovery of the desired paramagnetic minerals by aggregation of the para-magnetic minerals (Page 4 lines 1-15) thereby to improve recovery from downstream water-mineral separation processes (Fig. 1 #126, Page 7 lines 1-10) (and thereby excluded from the recovered process water) (Fig. 1 “tails” leaving #126). 
Valerio (WO 2017049259) lacks teaching a dewatering stage and a filter stage, irrigating the ore with water including recovered process water, the recovered process water recovered after the flotation recovery stage from the dewater stage or the filter stage, and wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss.
Ancia (US 2016/0332916) teaches a recovery circuit for recovery of a metal portion contained in ore comprising a dewatering stage and a filter stage (Fig. 2 #28 “dewatering unit”, Paragraph 0058 lines 48-55), wherein the recovered process water (Fig. 2 #36 “recycle water”) is recovered from the dewater stage or the filter stage (Fig. 2 #36 recovered from #28) and reusing the recovered process water within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
Ancia (US 2016/0332916) explains that recovered water and fresh water may be collected together such that the recovered water is used again within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to include a dewatering stage and a filter stage, wherein the recovered process water is recovered from the dewater stage or the filter stage for reusing the process water in the circuit as taught by Ancia (US 2016/0332916), such as irrigating the ore with water including the recovered process water, in order to provide a circuit which requires less fresh water, and is therefore more resourceful. 
Ancia (US 2016/0332916) additionally teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss (Paragraph 0045 lines 1-3). 
Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage of at least 4500 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as at least 4500 Gauss,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 9, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss (Paragraph 0045 lines 1-3). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 4500 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 4500 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 10, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss (Paragraph 0045 lines 1-6). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-1.0 Tesla (5000-10000 Gauss) (Paragraph 0045 lines 1-6) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 5000 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 5000 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss (Paragraph 0045 lines 1-8). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 6000 Gauss to 12000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 6000 Gauss to 12000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein at least a portion of the recovered process water (Fig. 1 process water within “tails” leaving #126) is returned to the grinding stage (Fig. 1 #106) as output from a water-mineral separation process (Fig. 1 #126). 
Regarding claim 13, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein the water-mineral separation process comprises filtration and/or thickening (Fig. 1 #126, Page 4 lines 10-19). 
Regarding claim 14, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein the water-mineral separation process (Fig. 1 #126, Page 4 lines 10-19) is located downstream of the flotation recovery stage and the magnetic conditioning stage (Fig. 1 #126 located downstream of #110 and #112).
Regarding claim 15, Valerio (WO 2017049259) teaches in a flotation recovery circuit (Page 1 lines 16-17); the circuit comprises a grinding stage (Fig. 1 #106), a flotation recovery stage (Fig. 1 #112); the circuit includes the steps of the grinding stage wherein a predetermined quantity of ore is ground (Page 3 lines 2-4) to a predetermined size (Page 3 lines 7-16) while irrigating the ore with water (Fig. 1 #106 “wet ball mill, Page 3 lines 10-12) thereby to form a ground ore portion (Page 3 lines 17-19); 
conveying the ground ore portion mixed with the recovered process water to a flotation recovery stage (Page 5 lines 1-4);
applying flotation recovery to the ground ore portion thereby to extract a recovered metal portion (Page 5 lines 9-10) from a mix of the recovered process water and the ground ore portion (Page 5 lines 1-4); 
returning at least a portion of the recovered process water to the grinding stage (Page 7 lines 4-10); 
a method of increasing recovery of the metal portion from the predetermined quantity of ore (Page 3 lines 20-22); said method comprising applying a magnetic field (Fig. 1 #110) to the ground ore portion in a magnetic conditioning stage while it is contained in the recovered process water (Page 3 lines 22-23) subsequent to the grinding stage (Fig. 1 #110 subsequent to #106) and prior to the flotation recovery stage (Fig. 1 #110 prior to #112);
and wherein valuable paramagnetic minerals in the recovered process water portion (Page 7 lines 4-10) are detected and re-recovered in the floatation stage (Fig. 1 “tails” from #126 directed back to #104, 106, 108, 110, and #112). 
Valerio (WO 2017049259) lacks teaching a dewatering stage and a filter stage, irrigating the ore with water including recovered process water, the recovered process water recovered after the flotation recovery stage from the dewater stage or the filter stage, and wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss.
Ancia (US 2016/0332916) teaches a recovery circuit for recovery of a metal portion contained in ore comprising a dewatering stage and a filter stage (Fig. 2 #28 “dewatering unit”, Paragraph 0058 lines 48-55), wherein the recovered process water (Fig. 2 #36 “recycle water”) is recovered from the dewater stage or the filter stage (Fig. 2 #36 recovered from #28) and reusing the recovered process water within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
Ancia (US 2016/0332916) explains that recovered water and fresh water may be collected together such that the recovered water is used again within the circuit (Paragraph 0058 lines 9-10, 14-18, 22-25, 35-38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to include a dewatering stage and a filter stage, wherein the recovered process water is recovered from the dewater stage or the filter stage for reusing the process water in the circuit as taught by Ancia (US 2016/0332916), such as irrigating the ore with water including the recovered process water, in order to provide a circuit which requires less fresh water, and is therefore more resourceful. 
Ancia (US 2016/0332916) additionally teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is at least 4500 Gauss (Paragraph 0045 lines 1-3). 
Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage of at least 4500 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as at least 4500 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 16, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 4500 Gauss to 10000 Gauss (Paragraph 0045 lines 1-3). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 4500 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 4500 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 17, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 5000 Gauss to 10000 Gauss (Paragraph 0045 lines 1-6). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-1.0 Tesla (5000-10000 Gauss) (Paragraph 0045 lines 1-6) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 5000 Gauss to 10000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 5000 Gauss to 10000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Valerio (WO 2017049259) lacks teaching a flotation recovery circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss. 
Ancia (US 2016/0332916) teaches a circuit wherein the magnetic field strength applied to the ground ore portion in the magnetic conditioning stage is in the range 6000 Gauss to 12000 Gauss (Paragraph 0045 lines 1-8). Ancia (US 2016/0332916) explains that the magnetic field strength applied may be from about 0.5-2.0 Tesla (5000-20000 Gauss), or advantageously from 1.0-1.2 Tesla (10000-12000 Gauss) (Paragraph 0045 lines 1-11) in order to separate magnetic product including magnetic and non-magnetic impurities, including mineral impurities (Paragraph 0049 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength to the ground ore portion in the magnetic conditioning stage in the range of 6000 Gauss to 12000 Gauss as taught by Ancia (US 2016/0332916) in order to provide a magnetic field strength in the magnetic conditioning stage which is optimal for separating the magnetic product and thus increasing the recovery of the metal portion. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valerio (WO 2017049259) to apply a magnetic field strength that would be best suited for the recovery of the magnetic portion, such as in a range of 6000 Gauss to 12000 Gauss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein at least a portion of the recovered process water (Fig. 1 process water within “tails” leaving #126) is returned to the grinding stage (Fig. 1 #106) as output from a water-mineral separation process (Fig. 1 #126). 
Regarding claim 20, Valerio (WO 2017049259) teaches a flotation recovery circuit wherein the water-mineral separation process comprises filtration and/or thickening (Fig. 1 #126, Page 4 lines 10-19). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                  

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653